Order, Supreme Court, New York County (Louis B. York, J.), entered November 24, 2008, which denied plaintiffs’ motion for a preliminary injunction seeking to enjoin defendants from *698demolishing a church building and granted defendants’ motion to dismiss the complaint, affirmed, without costs.
Within the hierarchical Roman Catholic Church, the decision to demolish the church building of the subject suppressed incorporated parish, duly made by the Archbishop and the trustees of the parish in accordance with applicable canon law and church bylaws, was ecclesiastical in nature. We adhere “to the long-standing and sensible prohibition against court involvement in the governance and administration of a hierarchical church” (Committee to Save St. Brigid’s Inc. v Egan, 45 AD3d 375, 376 [2007]). Contrary to the arguments of the dissent and plaintiffs, Religious Corporations Law § 5 does not require that the demolition of the church be authorized by the parishioners. That statute and Religious Corporations Law § 91 vest approval authority for all actions taken by the trustees of an incorporated Roman Catholic church in the archbishop or bishop of the diocese to which that church belongs (see Committee to Save St. Brigid’s, 45 AD3d at 376). The decision to demolish the church building of a suppressed incorporated parish, such as the one at issue here, is not a use of the corporation’s property to further a religious, charitable, benevolent or educational object other than the support and maintenance of the corporation itself for which the authorization of “the members of the corporation at a meeting thereof’ is required by Religious Corporations Law § 5, even assuming that the phrase “the members of the corporation” refers to the parishioners. Since Religious Corporations Law § 5 does not address the issue of the disposition of the property of a suppressed incorporated parish, and does not conflict with the decision-making authority vested in the archbishop and the trustees by applicable canon law and bylaws, we construe it to permit the demolition of a suppressed parish’s church building without need for consultation with the former parishioners. Indeed, given that plaintiffs do not challenge the validity of the archbishop’s suppression of the parish in question, it is undisputed that the parish’s ecclesiastical existence has been extinguished (as the dissent recognizes). Accordingly, plaintiffs, as former members of a now defunct religious society, have no standing to bring this action. For the same reasons, the court properly dismissed the claim for breach of fiduciary duty.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur—Friedman, J.P., Moskowitz and Renwick, JJ.